DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16783235, entitled: VEHICLE PIPE HOLDER, filed on 02/06/2020.  Claims 1-4 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsushi et al. (JP 2011-133003 A).  The Examiner notes that an English translation is provided with the mailing of this Office Correspondence.
10 configured to hold two or more pipes P1,P2 in a vehicle (as discussed under “Technical Solution,” under “Application example 1,” see pg. 6 of the attached specification), the vehicle pipe holder 10 comprising: a holding member 12 that is made of resin (as disclosed in the Abstract) and that includes a first holding portion 13 configured to hold one of the pipes P1, a second holding portion 23 configured to hold another one of the pipes P2, and a holding connection portion (as seen in annotated figure 4 below) that couples the first holding portion 13 and the second holding portion 23; and a mounting bracket 50,BM,Bt that is made of metal (as disclosed in the Abstract), that is separate from the holding member 12, and that includes a vehicle mounting portion BMb configured to be mounted to a vehicle and an insertion opening BMa configured to be inserted with the holding connection portion (via 42), where the mounting bracket 50,BM,Bt is configured to be disposed between the first holding portion 13 and the second holding portion 23 upon assembly of the holding member 12 and the mounting bracket 50,BM,Bt.
	Regarding claim 2, Atsushi discloses the vehicle pipe holder 10, where a peripheral portion of the insertion opening BMa of the mounting bracket 50,BM,Bt has an endless annular shape.  The Examiner notes that a “hole,” which is similar to a “ring,” has an endless annular shape.
	Regarding claim 3, Atsushi discloses the vehicle pipe holder 10, where the first holding portion 13 has a C-like annular shape having a first slit 13Sa in a peripheral wall of the first holding portion 13 (as seen in annotated figure 4 below), and where the mounting bracket 50,BM,Bt includes a peripheral wall cover portion 51 configured to cover the first slit 13Sa upon the assembly.
	Regarding claim 4, Atsushi discloses the vehicle pipe holder 10, where the holding member 12 and the mounting bracket 50,BM,Bt are configured to be fixed to each other at two positions (see 31b,52a and 33,55 in figure 4 below) between which the first slit 13Sa of the holding member 12 and the peripheral wall cover portion 51 of the mounting bracket 50,BM,Bt are interposed.


    PNG
    media_image1.png
    447
    281
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the reference to Atsushi et al, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional pipe holders, capable of being secured to vehicle components.  U.S. Pat. 8967556 to Meyers et al. teaches a pipe holder, having holding portions for multiple pipes, and a fastening mechanism for securing the pipe holder to a component of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        28-Sep-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632